Exhibit 10.1.8






Description of Directors’ Compensation
The following tables show, effective as of December 31, 2016, the annual
retainer amounts and committee meeting fees payable, in quarterly installments,
to the members of the Board of Directors of Consolidated Edison, Inc. (the
“Company”) who were not employees of the Company or its subsidiaries:
 
 
Amount       
Annual Retainer(1)
$100,000
Lead Director Retainer
$35,000
Chair of Audit Committee Retainer
$25,000
Member of Audit Committee Retainer (excluding the Audit Committee Chair)
$10,000
Chair of Corporate Governance and Nominating Committee Retainer
$10,000
Chair of Management Development and Compensation Committee Retainer
$15,000
Retainer for Chairs of: Environment, Health and Safety Committee; Finance
Committee; and Operations Oversight Committee
$5,000
Acting Committee Chair Fee (where the regular Chair is absent)
$200
Audit Committee member fee (for each meeting of the Audit Committee attended)
$2,000
Committee member fee (for each Committee meeting attended)
$1,500
Annual equity award (deferred stock units) (2)
$135,000

Footnote:
(1)
Effective April 1, 2016, the annual retainer was increased from $90,000 to
$100,000.

(2)
Effective April 1, 2016, the annual equity award was increased from $120,000 to
$135,000.



Non-employee Directors participate in the Company’s Long Term Incentive Plan
(the “LTIP”). Pursuant to the LTIP, each non-employee Director is allocated an
annual equity award of $135,000 of deferred stock units on the first business
day following the Annual Meeting. If a non-employee Director is first appointed
to the Board after an annual meeting, his or her first annual equity award is
pro rated. Settlement of the annual equity awards of stock units are
automatically deferred until the Director’s termination of service from the
Board of Directors. Each non-employee Director may elect to receive some or all
of his or her annual equity awards of stock units on another date or to further
defer any other prior annual equity award of stock units, including any related
dividend equivalents earned on prior annual equity award of stock units, in
accordance with the terms of the LTIP and Section 409A of the Internal Revenue
Code. Each non-employee Director may also elect to defer all or a portion of his
or her retainers and meeting fees into additional deferred stock units, which
are deferred until the Director’s termination of service. Dividend equivalents
are payable on deferred stock units in the amount and at the time that dividends
are paid on Company Common Stock and are credited in the form of additional
deferred stock units which are fully vested as of the date the dividends would
have been paid to the Director or, at the Director’s option, are paid in cash.
All payments on account of deferred stock units are made in shares of Company
Common Stock. The LTIP provides that cash compensation deferred into stock
units, the annual stock unit awards, and the dividend equivalents granted to
non-employee Directors that are credited in the form of additional deferred
stock units, are fully vested, and payable in a single one-time payment of whole
shares (rounded to the nearest whole share) within sixty days following
separation from Board service unless the director elected to defer distribution
to another date.
The Company reimburses non-employee Directors for reasonable expenses incurred
in attending Board and Committee meetings. No person who serves on both the
Company’s Board and on the Board of its subsidiary, Consolidated Edison Company
of New York, Inc., and corresponding Committees, is paid additional compensation
for concurrent service. Directors who are employees of the Company or its
subsidiaries do not receive retainers, meeting fees, or annual equity award of
deferred stock units for their service on the Board.
Members of the Board are also eligible to participate in the Company’s Stock
Purchase Plan (“Stock Purchase Plan”).





--------------------------------------------------------------------------------

Exhibit 10.1.8


Copies of the LTIP and the Company’s Stock Purchase Plan, and amendments
thereto, have been (or, as to amendments that may be adopted after the date of
this description, will be) included as exhibits to the Company’s Annual Report
on Form 10-K or Quarterly Reports on Form 10-Q.





